Citation Nr: 1805643	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  06-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from February 1997 to February 2000 and from May 2001 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This issue was before the Board in November 2013 at which time it was remanded for additional evidentiary development.  Thereafter, in a November 2016 decision, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD.  

The Veteran appealed the Board's November 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in September 2017, the Veteran's attorney and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  In a September 2017 order, the Court granted the motion, vacated the Board's November 2016 decision with regard to the issue addressed herein, and remanded the matter for readjudication.

The Board observes that in the November 2016 Board decision, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded for further development.  However, the requested development has not yet been completed.  Thus, the issue will be adjudicated in a separate decision at a later time.

The Board also observes that in the November 2013 Board decision, the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disorder was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record currently available to the Board contains no indication that this matter has been addressed.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board observes that following the issuance of the most recent Supplemental Statement of the Case in November 2014 and the November 2016 Board decision, additional VA medical records regarding treatment for the Veteran's PTSD were associated with the claims file.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of this evidence.  As such, the additional evidence must be referred to the AOJ for review.

Additionally, in correspondence from the Veteran's representative received in December 2017, she requested that recent VA medical records for the Veteran's psychiatric disability be obtained.  The Board observes that the most recent medical records noting treatment for the Veteran's PTSD are dated in May 2017.  On remand outstanding medical records must be obtained.

Lastly, the Veteran's last VA examination for his service-connected PTSD was in December 2011, more than 6 years ago.  Subsequent records note continued treatment for the Veteran's psychiatric disability.  The Board finds that a new VA examination to adequately assesses the current severity of the Veteran's PTSD is needed.  See Palczewski v. Nicholson,21 Vet. App 174, 181-82 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's service-connected PTSD.  Specifically, records since May 2017 must be obtained.

2.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




